      Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 1 of 8 PageID #: 548




                        IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT HUNTINGTON


 MICHAEL WALKER, individually,

      Plaintiff,
 v.                                                               Civil Action No. 3:18-cv-01523
                                                                 Honorable Robert C. Chambers
 M.H. LOVEJOY, in his individual capacity;
 B.E. DONAHOE, in his individual capacity;
 B.W. PAULEY, in his individual capacity;
 PUTMAN COUNTY COMMISSION, a
 political subdivision of the State of West
 Virginia,

      Defendants.

  DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO ADMIT
  PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION
                       FOR SUMMARY JUDGMENT

         COME NOW the Defendants, Brian E. Donohoe and Brandon W. Pauley, by counsel

Charles R. Bailey, Adam K. Strider, and the law firm of Bailey & Wyant, PLLC, and hereby respond

to the Plaintiff’s Motion for Leave to file a late Reply Memorandum in support of his previously-

filed Motion for Summary Judgment as follows.

         The Plaintiff’s Motion for Leave, ECF Doc. No. 57, fails to show good cause for failing to

timely file his Reply in accord with the Court’s Scheduling Order and local rules. First, the

Plaintiff’s representation that this is newly-discovered evidence is untrue. The screen shot, though it

is unverified and uninvestigated, purports to be from the Plaintiff’s own Facebook social media

account, and was therefore in his custody and control for the entirety of the discovery period of this

case, but was never disclosed. Second, even if this screen shot is what it purports to be, it is not a


                                                  1
    Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 2 of 8 PageID #: 549



material fact of consequence in the case, because the concerns officers may reasonably have

regarding an armed person approaching a school do not depend on whether classroom instruction is

occurring at the time. Finally, the majority of the content of the Plaintiff’s proposed Reply have

nothing to do with this purported screen shot, and are simply a late Reply with no justification

whatsoever.

   A. The Plaintiff has failed to show good cause for his failure to timely disclose his
      unverified Facebook screen shot exhibit.

       The Plaintiff proposes that the justification for his failure to timely disclose this screen shot

or file a Reply based thereon is that it was not provided to his counsel until February 5, 2020, after

oral arguments had already occurred. What is left unsaid in this contention is who Plaintiff’s counsel

received it from: the Plaintiff himself. See ECF Doc. No. 57-2. The screen shot purports to be

derived from the Plaintiff’s own social media account, and therefore was in his custody and control

for the entirety of the discovery period, yet it was not timely disclosed despite being responsive to

multiple Requests for Production of Documents. See Exhibit A at Requests for Production of

Documents Nos. 11, 12. There is no contention in the Motion for Leave regarding any good cause

for why this document was not turned over in discovery.

       What’s more, the screen shot is improper for consideration by this Court at a summary

judgment stage, because it is entirely unauthenticated. As the Fourth Circuit stated regarding this

rule which is established beyond dispute:

       It is well established that unsworn, unauthenticated documents cannot be considered
       on a motion for summary judgment. Hal Roach Studios, Inc. v. Richard Feiner and
       Co., 896 F.2d 1542, 1550-51 (9th Cir. 1990); Martz v. Union Labor Life Ins. Co., 757
       F.2d 135, 138 (7th Cir. 1985). To be admissible at the summary judgment stage,
       “documents must be authenticated by and attached to an affidavit that meets the
       requirements of Rule 56(e).”

Orsi v. Kirkwood, 999 F.2d 86, 92 (4th Cir. 1993). The screen shot is unsworn, unauthenticated, and

                                                  2
     Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 3 of 8 PageID #: 550



accompanied by no such affidavit. In fact, it contradicts the Plaintiff’s sworn testimony. What’s

more, the fact that it was not disclosed in discovery deprived the Defendants of the opportunity to

investigate its veracity.

         Nor, as the Plaintiff contends in his Motion for Leave, could he appeal to Rules 59 or 60 for

relief had the Plaintiff provided this screen shot to his attorney after judgment, because this alleged

screen shot does not meet the definition of newly discovered evidence as contemplated by those

rules. Evidence is “newly discovered” where “the facts alleged are actually newly discovered and

could not have been discovered earlier by proper diligence.” English v. Mattson, 214 F.2d 406, 409

(5th Cir. 1954). Before new trial may be granted on ground of newly discovered evidence, “there

must be showing of facts from which court may infer reasonable diligence on part of moving party.”

Morgan v. Labiak, 368 F.2d 338, 341 (10th Cir. 1966). It must be demonstrated that “the party was

excusably ignorant of the new evidence despite due diligence.” Henley v. FMC Corp., 189 F.R.D.

340, 349 (S.D.W.Va. 1999).

         The Plaintiff’s Motion for Leave does not even make an attempt at explaining why this

purported evidence was not discovered or produced during the discovery period of this case despite

purporting to be something in the Plaintiff’s custody and control, and has alleged no facts regarding

any exercise of diligence. Thus, this is not newly discovered evidence and cannot be grounds for

good cause to file a late Reply. 1

         Therefore, this screen shot cannot be considered “newly discovered evidence,” as it cannot be

said to be newly discovered, nor is it evidence in terms of what is proper for consideration at the



1 Just prior to the filing of this Response, the Plaintiff produced a copy of the CAD sheet of the 9-1-1 call at issue, which
he obtained via a FOIA request. The CAD sheet shows that the call was received at 5:49 pm. However, the CAD sheet
was also not timely obtained or produced, despite being available to the Plaintiff via a FOIA request during the discovery
period of this case in the same manner as it was at this late date. Accordingly, the same timeliness and due diligence
concerns apply to this CAD sheet as to the screen shot.

                                                             3
    Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 4 of 8 PageID #: 551



summary judgment stage. The Court should accordingly find that the Plaintiff has failed to show

good cause, and deny his Motion for Leave.

   B. Even if the screen shot is what it purports to be and stands for what it purports to
      stand for, the time of day of the stop is not a material fact of consequence.

       The Plaintiff’s Motion for Leave also fails to show good cause to file a late Reply based on

the purported screen shot, because, even if it is what it purports to be, and indeed stands for the

proposition that the stop occurred at 5:58 pm instead of in the morning, it does little if anything to

affect the reasonable suspicion analysis which is central to this case.

       The officers testified that they were concerned because the Plaintiff appeared to be

approaching a school with an AR-15 style rifle. Their testimony does not in any way reference the

time of day. They stated that their concerns were rooted in his proximity and heading in relation to

the school, and the temporal proximity of the Parkland shooting; never did they on the record root

their concerns in the time of day. Nor has the Plaintiff ever taken the position that the time of day

was significant, or in any way relied on the time of day in making an argument. His position is that

the investigatory stop of a person openly carrying a firearm is improper, full stop, absent the

commission of an observed crime.

       The only fact on the record concerning the time of day is the Plaintiff’s own deposition

testimony. Any arguments made concerning the fact of school being in session at the time were

made based upon the record of the case, which is the Plaintiff’s own sworn testimony that the stop

occurred in the morning. Exhibit B, Depo. of Michael Walker at pg. 27, Lines 6-12. However, even

if that testimony were reversed, and we assume for purposes of this argument that the stop actually

occurred at 5:58 pm, reasonable suspicion still existed.

       Schools are not merely places of academic instruction from 7:00 am to 3:00 pm. They are


                                                  4
     Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 5 of 8 PageID #: 552



centers of the community and hubs for children’s after-school extracurricular and social activities.

Of particular note, February 21, the date on which the stop occurred, is during high school basketball

season. Being an all-ages school, Teays Valley Christian School has five (5) different basketball

programs, and two (2) different cheerleading programs.2 Late February is also during the typical

period of time for pre-season baseball practice. What’s more, Teays Valley Christian School

operates an on-site child development center which is open until 6:00 pm for the convenience of

working parents.3 The exact same reasonable, objective concerns which exist when someone is

observed approaching the school with an AR-15 style rifle in the morning would also be present in

the early evening. In fact, the reasonable concerns would be objectively greater, as children will

likely still be present, but the adult supervision of full-time school faculty and staff is greatly

reduced. Accordingly, the purported screen shot does not concern a fact of material consequence,

and does not constitute good cause for permitting a late filing, even if it were truly newly discovered

and authenticated.

    C. The Plaintiff has failed to show good cause for his late filing of the remainder of his
       proposed Reply.

         The majority of the Plaintiff’s proposed Reply, however, does not concern the screen shot at

all, and is merely a rebuttal to arguments raised in the Defendants’ briefing of the Cross Motions for

Summary Judgment before this Court. In that sense, the bulk of the text in the proposed filing is

merely an unremarkable late Reply, presented without reasonable excuse. The Plaintiff concedes

that he made a strategic decision not to file a Reply in the allotted time frame, and claims he should

be permitted to do so now to address Defendants’ oral arguments. See ECF Doc. No. 57 at pg. 4.

However, the Defendants did not raise any arguments at oral argument which were not raised in their


2 https://www.teaysvalleychristian.org/athletics/schedules/
3 https://tvcdc.org/hours

                                                          5
    Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 6 of 8 PageID #: 553



briefs.

          The closest the Plaintiff comes to articulating what alleged new arguments were raised by the

Defendants, is the following assertion:

          Plaintiff’s counsel believes it was imperative to address other statements made at the
          hearing, which had not been previously anticipated, such as alleged legal or factual
          disparities between various types of firearms which may lawfully be openly carried in
          West Virginia. Doing so is just addressing the argument, and not inserting new
          evidence into the record.

ECF Doc. No. 57 at pg. 4. However, the salience of the Plaintiff’s carrying of an AR-15 style rifle

was raised by the Defendants in their briefs, and they have never asserted, either in briefs or at oral

argument, that carrying an AR-15 is facially unlawful. See, e.g., ECF Doc. No. 38 at pg. 9 (“Mr.

Walker was not carrying a firearm in an abstract vacuum; he was carrying an AR-15 style rifle while

walking toward a school, less than a week after a notorious large-scale school shooting involving that

same style of firearm.”). The Court advised that it did not perceive any material facts to be in

dispute, and that summary judgment for one party or another was appropriate. Both parties agreed.

The Court then expressly asked counsel at the conclusion of the hearing if they had any other matter

to place before the Court. Both parties stated that they did not. Those were the Plaintiff’s

opportunities to raise his additional concerns, and he chose not to take it until after the Motion had

already been taken under advisement for final consideration.

          The question of issue of the Plaintiff’s carrying of an AR-15 style rifle and its role in repeated

mass shootings, and whether this can properly factor into a reasonable suspicion analysis, was

addressed at length in briefs and at the hearing. Certainly, every attorney has at one time or another

been afflicted with a case of l’esprit d’escalier after the conclusion of a hearing, and wanted another

opportunity to say what they wish they had at the time. To conclude that this constitutes good cause

to file untimely briefs would entirely upend the regular order of motion practice. The Plaintiff’s

                                                      6
    Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 7 of 8 PageID #: 554



Motion for Leave should also be denied in this respect.

       WHEREFORE, for the reasons stated herein, the Defendants respectfully pray this

Honorable Court DENY Plaintiff’s Motion for Leave to Admit Plaintiff’s Reply to Defendants’

Response to Plaintiff’s Motion for Summary Judgment, and grant such other relief as the Court

deems just and proper.


                                                    BRIAN E. DONOHOE and BRANDON W.
                                                    PAULEY,

                                                    By Counsel,

 /s/ Adam K. Strider ______________
Charles R. Bailey (WV Bar #0202)
Adam K. Strider (WV Bar #12483)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
T: 304.345.4222
F: 304.343.3133
cbailey@baileywyant.com
astrider@baileywyant.com




                                                7
      Case 3:18-cv-01523 Document 58 Filed 02/11/20 Page 8 of 8 PageID #: 555




                     IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON


 MICHAEL WALKER, individually,

      Plaintiff,
 v.                                                       Civil Action No. 3:18-cv-01523
                                                         Honorable Robert C. Chambers
 M.H. LOVEJOY, in his individual capacity;
 B.E. DONAHOE, in his individual capacity;
 B.W. PAULEY, in his individual capacity;
 PUTMAN COUNTY COMMISSION, a
 political subdivision of the State of West
 Virginia,

      Defendants.

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of foregoing ADEFENDANTS’
RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO ADMIT PLAINTIFF’S REPLY
TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT@ was served upon the following parties through the Court=s Electronic Case Filing
(ECF) system on this 11th day of February, 2020:

                                   John H. Bryan, Esq.
                              Law Office of John H. Bryan
                                     611 Main Street
                                      PO Box 366
                                   Union, WV 24983
                          Email Address: jhb@johnbryanlaw.com
                              Attorney For: Michael Walker

                                               /s/ Adam K. Strider ______________
                                              Charles R. Bailey (WV Bar #0202)
                                              Adam K. Strider (WV Bar #12483)
                                              BAILEY & WYANT, PLLC
                                              500 Virginia Street, East, Suite 600
                                              Post Office Box 3710
                                              Charleston, West Virginia 25337-3710
